Citation Nr: 1217505	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  09-34 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, claimed due to in-service Agent Orange herbicide exposure.

2.  Entitlement to service connection for kidney disease, claimed secondary to service-connected hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Veteran had a videoconference hearing before the undersigned in March 2012 and the transcript is of record.

At his hearing, the Veteran submitted additional private treatment records.  These records were not reviewed by the agency of original jurisdiction (AOJ), but the Veteran provided a signed waiver of local jurisdictional review.

The issues of entitlement to service connection for hypertensive vascular heart disease, entitlement to an increased rating for coronary artery disease, and entitlement to a total disability rating based on individual unemployability (TDIU) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for kidney disease, claimed secondary to service-connected hypertension, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The VA will notify the Veteran if further action is required on his part.



FINDINGS OF FACT

1.  The Veteran has credibly testified to his presence in the Republic of Vietnam and, accordingly, is presumed to have been exposed to herbicides.

2.  The Veteran is currently diagnosed with diabetes mellitus, type II, which is subject to presumptive service connection as a result of exposure to herbicides.  

3.  The Veteran's treatment for diabetes includes medication and a restricted diet.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, type II have been met. 38 U.S.C.A. §§ 1110, 1112, 1116, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309; 38 C.F.R. § 4.119, Diagnostic Code 7913 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.   

Service Connection

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  This may be shown by affirmative evidence showing inception or aggravation during service or through statutory presumptions.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran's service treatment records do not indicate any in-service complaints, treatment or diagnosis of diabetes.  The Veteran does not claim he incurred diabetes while on active duty.

Rather, the Veteran claims his military service included service in Vietnam, exposing him to Agent Orange herbicides that entitles him to service connection for diabetes mellitus, type II, on a presumptive basis.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6) and 3.309(e).  

Service in Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.

The crucial question here is whether the Veteran had service in Vietnam sufficient to raise the presumption of exposure to Agent Orange. 

The Veteran concedes he was not stationed in Vietnam but, rather, on at least one occasion, entered Vietnam pursuant to a temporary duty (tdy) assignment in Thailand.  

During his March 2012 hearing, the Veteran testified to an incident where a mechanical failure resulted in his aircraft being grounded at an air base in Thailand.  He said that he was part of a convoy that drove six or seven hours to Vietnam to obtain spare parts for repairs and then returned to the air base in Thailand.  He was in Vietnam for less than a day. 

The Veteran's DD-214 reflects the Veteran served in the Air Force as a fire control repairman.  He did not receive any awards indicative of Vietnam service.  Personnel records do confirm, however, the Veteran's service in neighboring countries, to include Thailand.

The Veteran's testimony is consistent with his MOS as a repairman and the circumstances of his service.  There is no reason to doubt his credibility.  His presence in Vietnam is conceded. 

Because of his presence in Vietnam, the Veteran is entitled to the presumption of herbicide exposure under 38 U.S.C. § 1116(f).  Diabetes mellitus type II may be presumptively service connected under 38 C.F.R. § 3.309(e) if it manifests to a degree of 10 percent or more at any time after service.  See 38 C.F.R. § 3.307(a)(6)(ii).. 

Diabetes mellitus, type II, is assigned a compensable evaluation even if manageable by restricted diet only.   See 38 C.F.R. § 4.119, DC 7913.  

Private treatment records indicate the Veteran was diagnosed with diabetes mellitus, type II in the 1990s, and that he controls his diabetes with oral medications and restricted diet.  VA outpatient treatment records show a continuation of the diagnosis and treatment.  The evidence of record support a compensable rating.

Accordingly, the Board finds service connection is warranted for diabetes mellitus, type II.  


ORDER

Entitlement to service connection for diabetes mellitus, type II, claimed due to in-service Agent Orange herbicide exposure is granted.







REMAND

The Veteran claims he has chronic kidney failure secondary to his service-connected hypertension.

Any disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. See 38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  

Private treatment records show the Veteran had a diagnosis of "nephrolithiasis" related to hydrochlorothiazide from 1994 to 1998.  The Veteran was afforded a VA examination in March 2007 where, in contrast, the examiner found no objective evidence of any kidney disease.

A March 2009 VA examination, however, shows the Veteran does have chronic kidney disease.  The examiner opined, "kidney functions are deteriorating" and kidney failure "is at least as likely as not due to complications from hypertensive vascular disease."  VA outpatient treatment records confirm the Veteran's chronic renal failure.

The Veteran was first diagnosed with hypertension during his active military service and has been service-connected for hypertension since 1970.  In contrast, service connection for hypertensive heart disease was denied in a December 2006 rating decision.  

The March 2009 VA examiner presumed hypertensive vascular disease was a service connected disability in rendering the opinion and did not address whether the Veteran's renal failure is attributable to his service connected hypertension (versus hypertensive vascular disease).  In light of the March 2009 VA examiner's opinion, the resolution of this claim is "inextricably intertwined" with the kidney disease issue on appeal and an addendum to the existing opinion or a new examination and opinion is necessary.   Harris v. Derwinski, 1 Vet. App. 181 (1991).  
.
Importantly, the current medical evidence raises additional claims not currently before the Board, to include whether the Veteran is entitled to service connection for hypertensive vascular disease.  

The Board has now found as fact that the Veteran was present in Vietnam and has been presumptively exposed to herbicides.  Hypertensive vascular disease may now be presumptively service connected based on herbicide exposure.  The RO is advised that: 1) the Veteran's kidney disease claim which is remanded with this decision is not to be adjudicated until after full development and adjudication of the referred hypertensive vascular disease service connection claim; and 2) in adjudicating the hypertensive vascular disease service connection claim, the adjudicator must accept as fact that the Veteran was present in Vietnam.  

Recent VA outpatient treatment records must be obtained.

Accordingly, the case is REMANDED for the following:

1. Obtain all of the Veteran's medical records from the
 VA Medical Center that are not currently of record. 

2.  After obtaining the above records, and ONLY after development and adjudication of the referred hypertensive vascular disease claim is complete, schedule the Veteran for an appropriate VA examination for his claimed kidney disease, ONLY if necessary (if service connection is granted for hypertensive vascular disease, the existing medical opinion could provide a sufficient basis for service connection for the kidney disease, negating the need for further examination).  The claims folder must be made available to the examiner for review.  

The examiner is to determine the extent and likely etiology of any found kidney disease, specifically commenting on whether the Veteran's kidney disease is at least as likely as not (i.e., a 50 percent probability) caused or aggravated by his service-connected hypertension, any other service-connected disability, or any incident of his military service.

Aggravation is defined as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the physician is to indicate, to the extent possible, the approximate level of severity of any currently diagnosed kidney disease (i.e., a baseline) before the onset of the aggravation.

The examiner must provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  After the above is complete, readjudicate the Veteran's claim of service connection for kidney disease. If the claim remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and provide an opportunity to respond, before the case is returned to the Board.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until further notice.  The claim must be afforded expeditious treatment.






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


